Status of Claims
This action is a non-final, first office action in response to the claims filed 03/04/2021.
Claims 33 – 53 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36 & 42 – 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claims 42, 47, & 51, the Applicant claims, “A method of controlling parking in a single parking bay or multiple parking bays utilizing the parking device according to claim {33 / 34 / 35, respectively}.”  The Applicant has rendered these claims indefinite and unclear for failing to particular define their invention.  In particular, claims 42, 47, & 51 are directed towards a “method of controlling parking” (i.e. a process), and are dependent on claims 33 / 34 / 35, respectively, which are directed towards a “parking meter device” (i.e. a machine).  Thus, claims 42, 47, & 51 are rejected as indefinite, as it is unclear if they are intended to be dependent claims that contain two statutory classes, which is not permitted, or independent claims with a a parking device, wherein the method includes...”

Additionally, claims 43 – 46, 48 – 50, & 52 – 53 are rejected for inheriting the deficiencies of claims 42, 47, & 51 while failing to remedy them.

The term "appropriate amount" in claim 36 is a relative term which renders the claim indefinite.  The term "appropriate amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear as to what amount would qualify as “appropriate” in the context of deducting funds from an electronic purse.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33, 35 – 38, & 40 – 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “accepting payment for parking.”  

2A Prong 1: The limitations “control parking at a single parking bay and at multiple parking bays,” and “allows payment of a monetary amount for a parking period” (claims 33 & 35) / “accepting payment … for parking in at least one parking bay” (claim 42) and “sensing if a vehicle is parked in a bay when the paid for parking time has expired or maximum parking time has been exceeded and transmitting a time expired signal to a management center or a parking warden” (claims 47 & 51), as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related element of “parking device,” mobile telephone,” “and “central information management system” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “credit or debit card account,” “electronic purse,” and “parking bay,” are recited at a high level of generality and merely limits the field of use to the field of parking reservations (see MPEP § 2106.05(h)), as well as merely generally link the judicial exception to a particular technological environment. The additional elements of “a payment facilitating arrangement operable in cooperation with a non-cash payment instrument,” and “wherein the payment facilitating arrangement is a card reader, a wireless banking information transmitter, or a wireless purse communicator” likewise merely generally link the judicial exception to a particular technological environment (see MPEP § 2106.05(h)). The step of “store and transmit real time parking device information” is mere extrasolution activity that is appended to the judicial exception, and is not indicative of integration into a practical application. Accordingly, these additional 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “parking device” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “credit or debit card account,” “electronic purse,” “parking bay,” and “mobile telephone” are recited at a high level of generality and merely limits the field of use to the field of parking reservations (see MPEP § 2106.05(h)), as well as generally links the judicial exception to a particular technological environment, and do not amount to significantly more. The additional elements of “a payment facilitating arrangement operable in cooperation with a non-cash payment instrument,” and “wherein the payment facilitating arrangement is a card reader, a wireless banking information transmitter, or a wireless purse communicator” do not amount to an improvement to a computing device or any other technology because the elements are generically recited, and perform well-understood, routine, and conventional functions, as evidenced by the generically-recited descriptions of these elements in the instant specification (See, e.g., pg. 6, ln. 27, pg. 7, lns. 27 – 29, & pg. 8, lns. 1 – 12) (see MPEP § 2106.05(d)(I)(2)). The extrasolution activity of “store and transmit real time parking device information” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting “i. Receiving or transmitting data over a network” and “iv. Storing and retrieving information in memory”), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 36 – 38, 40 – 41, 43 – 46, 48 – 50, & 52 – 53 are merely directed to the particulars of the abstract idea and likewise do not add 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 42, 45, & 47 – 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salama (US 20150106172 A1). 

As per Claim 42, Salama discloses a method of controlling parking in a single parking bay or multiple parking bays utilizing a parking device (See [0025] – [0026], [0029], [0031], & [0035], noting a parking meter for controlling either single spaces or multiple spaces.), wherein the method includes:
	


As per claim 45, Salama discloses the limitations of claim 42. Salama further discloses the method:

	• being used in a multi-parking bay situation ([0025] – [0026], [0029], [0031], [0035], parking meters can either be used for single-space or multi-space use).

As per Claim 47, Salama discloses a method of controlling parking in a single parking bay or multiple parking bays utilizing a parking device (See [0025] – [0026], [0029], [0031], & [0035], noting a parking meter for controlling either single spaces or multiple spaces), wherein the method includes:
	
• sensing if a vehicle is parked in a bay when the paid for parking time has expired or maximum parking time has been exceeded ([0038] “the data generated by vehicle sensor 20 associated with each parking meter is processed to determine whether a vehicle is currently parked in the meter's parking space when time on the meter expires.”)

• and transmitting a time expired signal to a management center or a parking warden ([0037] – [0038], warden receives expiration signal).

As per claim 48, Salama discloses the limitations of claim 47. Salama further discloses wherein:

	• a location signal, providing a location of the bay, is transmitted ([0037] “handheld unit 33 may receive data indicative of the existence and location of expired meters.”).
claim 49, Salama discloses the limitations of claim 47. Salama further discloses the method:

	• being used in a multi-parking bay situation ([0025] – [0026], [0029], [0031], [0035], parking meters can either be used for single-space or multi-space use).

As per claim 50, Salama discloses the limitations of claim 47. Salama further discloses wherein:

	• payment is determined by pay by space or pay by car number plate functionality 
 ([0054], “the user or motorist to interact with meter mechanism 38 and to pay for parking” which, as per at least [0027], includes server functionality to “store and process parking data associated with a particular parking spot (e.g., current parking space occupancy information, current meter time, vehicle sensor data, information regarding mode of payment, vehicle arrival information, vehicle departure information, parking rates, location information, etc.).” Also see [0030], [0038].). 

As per Claim 51, Salama discloses a method of controlling parking in a single parking bay or multiple parking bays utilizing a parking device (See [0025] – [0026], [0029], [0031], & [0035], noting a parking meter for controlling either single spaces or multiple spaces), wherein the method includes:
	
• sensing if a vehicle is parked in a bay when the paid for parking time has expired or maximum parking time has been exceeded ([0038] “the data generated by vehicle sensor 20 associated with each parking meter is processed to determine whether a vehicle is currently parked in the meter's parking space when time on the meter expires.”)

• and transmitting a time expired signal to a management center or a parking warden ([0037] – [0038], warden receives expiration signal).

claim 52, Salama discloses the limitations of claim 51. Salama further discloses the method:

	• being used in a multi-parking bay situation ([0025] – [0026], [0029], [0031], [0035], parking meters can either be used for single-space or multi-space use).

As per claim 53, Salama discloses the limitations of claim 51. Salama further discloses wherein:

	• payment is determined by pay by space or pay by car number plate functionality 
 ([0054], “the user or motorist to interact with meter mechanism 38 and to pay for parking” which, as per at least [0027], includes server functionality to “store and process parking data associated with a particular parking spot (e.g., current parking space occupancy information, current meter time, vehicle sensor data, information regarding mode of payment, vehicle arrival information, vehicle departure information, parking rates, location information, etc.).” Also see [0030], [0038].). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inguiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33, 35, 36 – 37, 40 – 41, & 46 are rejected under 35 U.S.C. 103 as being unpatentable over Salama (US 20150106172 A1) in view of Tuxen et al. (US 6230868 B1).

As per Claim 33, Salama discloses:

• a compact, coinless, ticketless parking meter device ([0061], may or may not include a coin and bill (i.e., ticket) slot)

• which is adapted to control parking at a single parking bay {or} at multiple parking bays ([0025] – [0026], [0029], [0031], [0035], parking meters can either be used for single-space or multi-space use).
 
To the extent to which Salama does not appear to explicitly disclose wherein a meter device controls parking for single and multiple spaces, Tuxen, in Fig. 3 & C 3, L 38 – 51, teaches wherein a meter device controls parking for a single space for a user to select, as well as controlling parking for the multiple spaces associated with the meter. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Tuxen in the invention of Salama, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one Examiner’s note: Furthermore, it would have been obvious to omit the multiple-space functionality of Salama if this feature was not desired (See MPEP § 2144 (II.)(A.)).

Salama further discloses:

• which includes a payment facilitating arrangement operable in cooperation with a non-cash payment instrument, wherein the payment facilitating arrangement allows payment of a monetary amount for a parking period ([0061], “a payment receiving system 94 configured to receive and process payment for parking”… “a credit-card, mag-strip reader, a smart card reader, and/or a “pay by phone” system.” [0064], credit card slot 94. As per at least [0003], [0027], [0038], & [0059], the payment is for a parking period of time.);

• and wherein the payment facilitating arrangement is a card reader, a wireless banking information transmitter, or a wireless purse communicator (Fig. 9, [0061], [0064], credit card reader to process the parking payment).

As per Claim 35, Salama discloses:

• a compact, coinless, ticketless parking meter device ([0061], may or may not include a coin and bill (i.e., ticket) slot)

• which is adapted to control parking at a single parking bay {or} at multiple parking bays ([0025] – [0026], [0029], [0031], [0035], parking meters can either be used for single-space or multi-space use).
 
and multiple spaces, Tuxen, in Fig. 3 & C 3, L 38 – 51, teaches wherein a meter device controls parking for a single space for a user to select, as well as controlling parking for the multiple spaces associated with the meter. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Tuxen in the invention of Salama, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Tuxen to the invention of Salama would predictably and advantageously “minimize cost both in terms of the number of individual meters required and the number of stanchions required, and in order to improve the street appearance,” as evidenced by Tuxen (C 1, L 16 – 20). Examiner’s note: Furthermore, it would have been obvious to omit the multiple-space functionality of Salama if this feature was not desired (See MPEP § 2144 (II.)(A.)).

Salama further discloses a parking meter:

• which includes a central information management system to store and transmit real time parking device information from one or more of said parking meter device (Fig. 1, “parking management system 18” & [0025] – [0028], & [0039], “a system in which the components in the field (e.g., the meters and the citation units) communicate wirelessly to parking management system 18, data storage and processing for parking system 10 can be centralized within parking management system 18.”).

As per claim 36, Salama / Tuxen discloses the limitations of claim 33. Salama further discloses wherein:

	• (i) the card reader reads information and data on a card which has a magnetic strip or a chip


• (ii) the wireless banking information transmitter transmits financial transaction data to a banking system in order to debit the appropriate account, as determined from a card, and credit an account of a parking operator; or  

• (iii) the wireless purse communicator communicates with an electronic purse, whereby an appropriate amount may be deducted from a value stored in the purse, and this appropriate amount may then be credited to an account of a parking operator.  

As per claim 37, Salama / Tuxen discloses the limitations of claim 33. Salama further discloses wherein:

	• (i) the card reader is a contactless card reader; or

• (ii) the card reader is a card reader having an access slot into which the card is inserted to read the information and data on the card (Fig. 9 & [0064], “The payment receiving device, shown as credit card slot 94”).

As per claim 40, Salama / Tuxen discloses the limitations of claim 35. Salama further discloses wherein:

	• the central information management system communicates parking device information to a vehicle user, a management center or 

• a parking warden ([0037] – [0038], warden’s “handheld unit 33 also receives various information from parking management system 18. In one embodiment, handheld unit 33 receives information to facilitate the issuances of citations.”).
claim 41, Salama / Tuxen discloses the limitations of claim 40. Salama further discloses wherein the parking device information includes at least one of:

• parking time remaining, parking time exceeded ([0037] “handheld unit 33 may receive data indicative of the existence and location of expired meters.”), malfunction details, a tampering alert, and the location of the parking meter device.  

As per claim 46, Salama discloses the limitations of claim 42. Salama further discloses wherein:

	• payment is determined by pay by space or pay by car number plate functionality 
 ([0054], “the user or motorist to interact with meter mechanism 38 and to pay for parking” which, as per at least [0027], includes server functionality to “store and process parking data associated with a particular parking spot (e.g., current parking space occupancy information, current meter time, vehicle sensor data, information regarding mode of payment, vehicle arrival information, vehicle departure information, parking rates, location information, etc.).” Also see [0030], [0038].). 

Claims 34 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Salama (US 20150106172 A1) in view of Tuxen et al. (US 6230868 B1), in view of MacKay et al. (US 20140319211 A1).

As per Claim 34, Salama discloses:

• a compact, coinless, ticketless parking meter device ([0061], may or may not include a coin and bill (i.e., ticket) slot)

• which is adapted to control parking at a single parking bay {or} at multiple parking bays ([0025] – [0026], [0029], [0031], [0035], parking meters can either be used for single-space or multi-space use).
 
and multiple spaces, Tuxen, in Fig. 3 & C 3, L 38 – 51, teaches wherein a meter device controls parking for a single space for a user to select, as well as controlling parking for the multiple spaces associated with the meter. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Tuxen in the invention of Salama with the motivation to “minimize cost both in terms of the number of individual meters required and the number of stanchions required, and in order to improve the street appearance,” as evidenced by Tuxen (C 1, L 16 – 20). Examiner’s note: Furthermore, it would have been obvious to omit the multiple-space functionality of Salama if this feature was not desired (See MPEP § 2144 (II.)(A.)).

Regarding the following limitation, Salama, in [0038], discloses that time on the meter expires, and in [0059], discloses wherein the display shows time remaining on the meter, which highly suggests, but does not appear to explicitly disclose a meter which:

	  • includes a timer, however Tuxen teaches this in C 4, L 45 – 54, noting that the meter device is able to record time using clocks provided by the microprocessor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Tuxen in the invention of Salama with the motivation to provide a meter device which is able to display the time when instructed to do so in response to the activation of a button for a particular parking space, as evidenced by Tuxen (C 4, L 50 – 54).

Regarding the following limitation, Salama, in [0054] [0061] [0064], & [0067], discloses a keypad which highly suggests, but does not appear to explicitly disclose what is taught by MacKay:



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of MacKay in the invention of Salama / Tuxen with the motivation “allow the parking meter …to prompt the user to input a PIN, a vehicle license plate number, or a parking space identifier that contains alpha characters, numeric characters, and/or a combination of both alpha and numeric characters, as the case may be,” as evidenced by MacKay ([0040]).

Salama further discloses:

	• a camera positioned to take photos of a proximate parking bay and/or a GPS operable locator that determines the location of the parking meter device ([0036], “an imaging device configured to capture image data of a vehicle located in the parking spot.”),

	• a display that shows a balance remaining of the parking period ([0054], [0059] “Displays 60 and 62 may be configured to display various parking related information (e.g., …time remaining on meter.”), and

	• a power supply unit ([0044], “electronic meter mechanism 38 includes one or more solar panel (or other power supply) separate from solar panel 50 configured to supply power to the components of electronic meter mechanism 38.” [0056], “solar panel 106 provides power to the components of electronic meter mechanism 38.” [0060], “power supply 114 may include one or more solar cells or solar panels 106 (shown in FIG. 6), and power supply 114 may include one or more self-sustained energy storage devices (e.g., rechargeable batteries, ultracapacitors, etc.). In other embodiments, power supply 114 may be wired AC power supply,” recharging battery with solar panel [0067], “meter mechanism 38 includes solar panels 106 that provide 

As per claim 39, Salama / Tuxen / MacKay discloses the limitations of claim 34. Salama further discloses wherein:

	• (i) the timer is a clock chip, which is included in a central process controller; 

• (ii) the display shows that parking time paid for has expired ([0059] “Displays 60 and 62 may be configured to display various parking related information (e.g.,… a meter expired message”);

• (iii) the power supply unit receives power from a solar power charging arrangement ([0044], [0056], [0060], solar panel charges a battery.); or 

• (iv) the power supply unit sources power from a solar panel ([0044], [0056], [0060], solar panel charges a battery.).

Claims 38 are rejected under 35 U.S.C. 103 as being unpatentable over Salama (US 20150106172 A1) in view of Tuxen et al. (US 6230868 B1), in view of King et al. (US 20110057815 A1).

As per claim 38, Salama / Tuxen discloses the limitations of claim 33. Salama, in [0061], discloses a ““pay by phone” system,” which highly suggests, but does not appear to disclose what is taught by King:

	• (i) the payment facilitating arrangement for receiving receives an instruction and payment from a mobile telephone ([0084], “the user uses a cellular phone to communicate the payment information (e.g., user identification and/or an amount of time to be purchased) and to communicate the meter identification information to the management system 26.” Also [0027], [0089], [0093].);


• (iii) the banking information transmitter uses a mobile telephone network or Wi-Fi and IP Embedded Wireless.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of King in the invention of Salama / Tuxen with the motivation to provide “a more streamlined pay-by-cell process, from the perspective of both the users and the enforcement personnel, {which} could result in greater acceptance and more pay-by-cell payments,” as evidenced by King ([0011]).

Claims 43 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Salama (US 20150106172 A1), in view of King et al. (US 20110057815 A1).

As per claim 43, Salama discloses the limitations of claim 42. Regarding the following limitation, Salama, in [0061], discloses a ““pay by phone” system,” which highly suggests, but does not appear to disclose what is taught by King:

	• (i) if payment is effected by a credit or debit card account, the method includes transmitting data in a wireless manner to a first financial institution to debit an account of a parker and a second financial institution to credit the account of a parking operator; 

• (ii) if payment is effected from an electronic purse, the method includes transmitting financial data in a wireless manner with a first financial institution to debit an account of a purse administrator and with a second financial institution to credit an account of a parking operator; or 

• (iii) if payment is effected by a mobile telephone, the method includes receiving an authorization signal that payment for parking has been made ([0036] “If payment is effected by means of a cellular telephone, then the method may include receiving an 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of King in the invention of Salama with the motivation to provide “a more streamlined pay-by-cell process, from the perspective of both the users and the enforcement personnel, {which} could result in greater acceptance and more pay-by-cell payments,” as evidenced by King ([0011]).

As per claim 44, Salama / King discloses the limitations of claim 43. Regarding the following limitation, Salama does not appear to disclose what is taught by King:

	• the authorization signal is provided by the second financial institution or from a control center ([0036] “If payment is effected by means of a cellular telephone, then the method may include receiving an authorization signal that payment for the parking has been made. This signal may be provided by a second financial institution or from a control center.”). Rationale to combine the teachings of King persists.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krygler et al. (US 20040243526 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                           

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
September 10, 2021